Moyer, C.J.,
concurring. I agree with the majority in case No. 95-1689 that dismissal of relator’s writ of mandamus is required. I write separately to emphasize several points expressed in my dissent to State ex rel. Huebner v. W. Jefferson Village Council (1995), 72 Ohio St.3d 589, 651 N.E.2d 1001. Unfortunately, the majority opinion in Huebner apparently created an unintended result.
In Huebner, this court held that Section 9, Article XVIII of the Ohio Constitution should be read in isolation from Section 14, Article XVIII. I am pleased that the majority in Huebner now correctly reads Section 9 in pari materia with Section 14. While Section 9 establishes the percentage of electors required to sign any petition, Section 14 clearly and unequivocally provides that in “[a]ll elections and submissions of questions provided for in this article * * * [t]he percentage of electors required to sign any petition provided for herein shall be based upon the total vote cast at the last preceding general municipal election.” (Emphasis added.) As I have noted, “Section 14 merely clarifies what the ‘ten percentum of electors’ referred to in * * * [Section] 9 is ‘based upon.’ This construction comports with our duty to harmonize and give full application to all of these pertinent provisions since they are neither irreconcilable nor in ‘hopeless conflict.’ [Citation omitted].” State ex rel. Huebner, 72 Ohio St.3d at 594-595, 651 N.E.2d at 1005 (Moyer, C.J., dissenting).
Active participation in the election process is the foundation of democracy. Whether selecting a candidate for public office or deciding issues of public concern, voting is a basic right without which all other rights become meaningless. It follows that where the Ohio Constitution or statutes establishing the requirement for placing issues on election ballots create doubt, such doubt should be resolved in favor of providing the citizens with access to the ballot.
The intention and effect of the plain language of Section 14, when read with the other sections of Article XVIII, are to encourage citizens to place issues on the ballot. By reducing the base number of electors from which the ten percent of *1203required signatures is calculated, Section 14 allows the individual easier access to the political process in presenting important issues for consideration and possible approval by the electorate. Because the part-petitions for the proposed charter amendment contained the sufficient number of signatures, based on the last municipal election, I vote to dismiss relator’s writ of mandamus in case No. 95-1689.